Citation Nr: 1631831	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of a fracture to the right fifth metacarpal prior to April 22, 2014 and an initial compensable rating for degenerative arthritis with limitation of motion of the right hand (previously rated as residuals of fracture of the right fifth metacarpal) from April 22, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Therein, service connection was granted and an initial noncompensable rating assigned for residuals of a fracture to the right fifth metacarpal.  The Veteran appealed this rating.  In November 2013, he testified regarding this matter at a hearing at the RO conducted before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In March 2014 the Board remanded the issue for further development.  

Of import is that the claim from which this matter arises has not been fully adjudicated.  The Veteran's July 2008 claims form indicates that he requested service connection for a right hand injury.  As noted by the Board in the March 2014 remand, the January 2009 rating decision only initially adjudicated service connection for the right fifth metacarpal (the little, or "pinky," finger).  The Board determined that referral to the RO for necessary action followed by initial adjudication was appropriate and should encompass the right hand, all the digits thereof other than the fifth metacarpal, as well as the right wrist as VA treatment records show that the Veteran complained about his right wrist.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Subsequently, the RO in a rating decision in October 2014 granted service connection for degenerative arthritis with limitation of motion (previously rated as residuals of fracture, right 5th metacarpal) and assigned a noncompensable rating effective April 22, 2014.  In the decision the RO specifically stated that "(w)e have assigned a noncompensable evaluation for your hand based on: X-ray evidence of degenerative arthritis."  While the RO in the October 2014 rating decision also considered all the digits thereof, the RO did not adjudicate the right wrist, and thus the Board continues to refer this matter for necessary action followed by initial adjudication.  


FINDING OF FACT

Residuals of a fracture to the right fifth metacarpal prior to April 22, 2014 and degenerative arthritis with limitation of motion of the right hand from April 22, 2014 are manifested by pain on motion.  


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, have been met for residuals of a fracture to the right fifth metacarpal prior to April 22, 2014 and for degenerative arthritis with limitation of motion of the right hand from April 22, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grant of service connection for residuals of a fracture to the right fifth metacarpal.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See April 2008 correspondence for the underlying claim of service connection, November 2013 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in September 2008 and April 2014.  The Veteran does not allege nor does the evidence suggest a material change regarding the right little finger and hand disability since he was last examined by VA in April 2014; therefore, a reexamination is not necessary under 38 C.F.R. 
§ 3.327.  In a very recent case, the United States Court of Appeals for Veterans Claims (Court) Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However the Veteran is being granted the maximum rating possible under the rating schedule and thus Correia is inapplicable in the instant case.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  It is also noteworthy that in the March 2014 remand the Board requested a VA examination and asked that the examiner address range of motion testing, as well as any findings of ankylosis and neurological impairment.  On the April 2014 VA examination, the examiner provided all pertinent findings as requested by the Board.  Moreover, as noted above, based on these examinations, the Board herein is granting a 10 percent rating for the entire appeal period as will be discussed further below.  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the relevant time period and a uniform rating is unwarranted.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The rating criteria for disabilities of the fingers provide that ankylosis or limitation of motion of single or multiple digits of the hand is to be evaluated as follows: for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and PIP joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.

Prior to April 22, 2014, the Veteran was in receipt of a noncompensable rating for residuals of fracture of the right fifth metacarpal joint under Diagnostic Code 5227.  From April 22, 2014, he has been in receipt of a noncompensable rating for right hand degenerative arthritis with limitation of motion under Diagnostic Codes 5003-5230.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Diagnostic Code 5227 provides a zero percent disability rating when there is ankylosis of either the ring or little finger.  Id.  The note to Diagnostic Code 5227 also provides for considering whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  Diagnostic Code 5156 evaluates amputation of the little finger and provides a 10 percent disability rating where there is amputation, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto; and a 20 percent disability rating where there is amputation, with metacarpal resection (more than one-half bone lost).  Id.

If only the MP or the PIP joint of the right little finger is ankylosed and there is a gap of more than two inches (5.1cm) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible evaluation of ankylosis is as unfavorable ankylosis.  A disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1cm) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Under Diagnostic Code 5230 for limitation of motion of the ring or little finger, any limitation of motion of the major or minor extremity is rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  
Evidence

On VA examination in September 2008, the examiner noted that the Veteran fractured his fifth metacarpal during service and has had pain in the right hand at the base of the litter finger.  The examiner reported that residuals of the fracture did not affect the motion of a joint and there were no flare-ups of bone or joint disease.  There was no deformity or joint abnormality.  The examiner noted that a weight bearing joint was not affected.  The diagnosis was old healed fracture of the base of the right metacarpal.  The examiner noted that decreased manual dexterity and pain had significant occupational effects but the Veteran was not presently working as he retired in 2006 due to age.  X-rays in September 2008 showed an old healed fracture of the base of the fifth metacarpal with no other abnormalities.

On VA examination in April 2014, the examiner noted that imaging studies in 2008 showed excellent anatomical alignment of the fifth metacarpal and no chronic bony sequela of the fracture.  The Veteran was right hand dominant and contended that that he experienced frequent flare-ups of his right hand with any use.  The Veteran localized the majority of his pain to the entire area of the fifth metacarpal.  The pain prevented him from using the right hand for one to two days.  Physical examination shows that there was painful motion of the little finger.  There was no gap between the thumb pad and the fingers.  Painful motion only began at a gap of 1 inch (2.5cm) or more between the right little fingertip and the proximal transverse crease of the palm.  The examiner found that there was no limitation of extension or painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation of motion for any fingers post-test.  There was no gap between the thumb pad and the fingers post-test.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test nor was there limitation of extension for the index finger or long finger post-test.  The Veteran's functional impairment consisted of pain on movement of the right little finger only.  There was no additional limitation in range of motion of any of the fingers or thumbs following repetitive-use testing.  The Veteran had pain on palpation and his right hand grip had active movement against some resistance.  The examiner opined that the Veteran did not have ankylosis in the thumb and fingers and that there was no limitation of motion of the digits or interference with overall function of the hand due to ankylosis.  The examiner commented that there was diffuse early degenerative joint disease throughout the carpals, metacarpals, and phalanges of the entire hand and the right fifth metacarpal showed excellent healing and anatomic alignment without any evidence of sequela of fracture.  The examiner also opined that there was no functional impairment of the Veteran's right hand, thumb and fingers equally well served by an amputation with prosthesis.  

Accompanying X-rays show degenerative or traumatic arthritis of the right hand.  The examiner opined that the Veteran's right hand, thumb, or finger conditions did not impact his ability to work.  Lastly, he concluded that there was insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or with repetitive use over a period of time.  He explained that based on the available evidence and exam findings, it was not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.

Throughout the appeal period, the Veteran consistently complained of pain on motion, particularly when gripping objects, making a fist, and shaking someone's hand.  See September 2008 statement, November 2013 Board hearing transcript, and May 2016 brief from the Veteran's representative.  

Analysis

The analysis must focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

After applying this evidence to the applicable rating criteria, the Board finds that they provide for a compensable disability rating of 10 percent, but no higher, for residuals of a fracture to the right fifth metacarpal prior to April 22, 2014 and for degenerative arthritis with limitation of motion of the right hand from April 22, 2014.  

The Board acknowledges that neither Diagnostic Code 5227 for ankylosis of the little finger nor Diagnostic 5230 for limitation of motion the little finger provides a compensable disability rating for the little finger.  Significantly, however, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  Although the September 2008 VA examiner reported that residuals of the fifth metacarpal fracture did not affect the motion of a joint, the Veteran throughout the appeal period consistently complained of painful motion involving his right little finger and hand and he had painful motion of the little finger on the April 2014 VA examination.  Thus the evidence more nearly approximate the criteria for a painful joint due to a healed injury.  Consequently, the Board finds that a 10 percent rating (the minimum compensable rating allowable under the rating schedule) is warranted for service-connected residuals of a fracture to the right fifth metacarpal prior to April 22, 2014 and for degenerative arthritis with limitation of motion of the right hand from April 22, 2014.  38 C.F.R. §§ 4.40, 4.45, & 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Prior to April 22, 2014, the Board cannot consider the right little finger disability to be consistent with amputation as during this period the lay and medical evidence discussed above shows there was sufficient motion in the right little finger and it was functional.  Also, the September 2008 VA examination discussed above shows that the Veteran's right little finger disability did not result in limitation of motion of other fingers or interference with the overall functioning of the hand such that a compensable rating may result of combining ratings for any other digits.  See Note to Diagnostic Code 5227.

As for the period from April 22, 2014, the April 2014 VA examiner opined that there was no functional impairment of the Veteran's right hand, thumb and fingers that would be equally well served by an amputation with prosthesis.  Further, as the Veteran is being granted a 10 percent rating based on painful motion for the entire appeal period pursuant to 38 C.F.R. § 4.59, entitlement to a 10 percent rating based on painful limitation of motion under Diagnostic Code 5003 for right hand arthritis from April 22, 2014 need not be considered.  The April 2014 VA examination shows that the Veteran's right hand arthritis did not cause limitation of motion of any other fingers as there was no gap between the thumb pad and the fingers nor was there limitation of motion of the index or long finger and thus Diagnostic Code 5228 for limitation of motion of the thumb and Diagnostic Code 5229 for limitation of motion of the index or long finger need not be considered.

Although the Veteran has consistently complained of pain throughout the entire appeal period and on the April 2014 VA examination his right hand grip had active movement against some resistance, neither the lay nor medical evidence of record during the appeal period documents complaints or findings of neurological impairment.  Thus, consideration of a separate rating for neurological impairment is not warranted.  

The Board has considered the Veteran's statements that describe his pain and discomfort, but the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating than 10 percent or additional separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher rating than the 10 percent rating being granted herein nor any additional separate ratings.

Lastly, prior to April 22, 2014, the Veteran in statements and testimony contended that due to his recurrent right hand disability he had to take an early retirement from his job as a firefighter.  See June 2009 notice of disagreement, September 2009 VA treatment records, June 2010 statement, and November 2013 Board hearing transcript.  As discussed above, prior to April 22, 2014 the Veteran was not service-connected for right hand arthritis.  Guidance under M21-1 IV.ii.2.F.4.m. provides that when an increased rating claim is on appeal and the Veteran raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to the disability on appeal and a rating decision denies entitlement to TDIU, then the issue of entitlement to TDIU becomes part of the pending appeal for an increased disability rating.  From April 22, 2014 onward, the Veteran has not raised the issue of unemployability and more importantly at no point during the appeal period was a rating decision issued denying entitlement to TDIU.  For these reasons the issue of entitlement to TDIU due to a service-connected disability has not been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected disability.  The Board finds that the Veteran's residuals of a fracture to the right fifth metacarpal prior to April 22, 2014 and for degenerative arthritis with limitation of motion of the right hand from April 22, 2014 are manifested by painful motion and associated functional impairment.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial 10 percent rating (but no higher) for service-connected residuals of a fracture to the right fifth metacarpal prior to April 22, 2014 and for degenerative arthritis with limitation of motion of the right hand from April 22, 2014, is granted, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


